Exhibit 99.2 (b)Pro Forma Financial Information. The following pro forma financial information is the result of combining the Company's reported historical financial information with the historical financial information of the Acquired Entity, and making adjustments to the combined information to reflect events that have occurred or that are assumed to have occurred because of the acquisition. The pro forma information should be read in conjunction with the Company’s previously reported historical financial statements and First Southern Bank financial statements included in this filing. The pro forma condensed consolidating statements do not assume or include any possible cost savings or revenue opportunities that may be realized as a result of the combination. This condensed consolidating pro forma information is provided for illustrative purposes only and is not necessarily indicative of the results of operations or financial position which would have resulted if the combination had been effected at the beginning of the periods presented or as of the date indicated or the financial position or results of operation which we might obtain in the future. The following pro forma condensed combined financial information presents the financial position of the Company, including the effects of the purchase accounting adjustments and acquisition expenses, had the acquisition taken place at the dates identified (in thousands): (Unaudited) Southern Missouri Acquired Pro Forma As of September 30, 2010 Bancorp, Inc. Entity Transactions Note Pro Forma Assets Cash and cash equivalents $ $ $ A $ Investment securities - - Loans, net ) B Interest receivable - Premises and equipment 1 - Intangible assets, net - C Other assets - Total assets $ Liabilities Deposits $ $ $ D $ Repurchase agreements with customers - - Interest payable - Borrowings and other debt E Other liabilities 64 F Total liabilities Stockholders’ equity - G Total liabilities and stockholders’ equity $ (Unaudited) Southern Missouri Acquired Pro Forma As of December 31, 2009 Bancorp, Inc. Entity Transactions Note Pro Forma Assets Cash and cash equivalents $ $ ) $ A $ Investment securities - - Loans, net ) B Interest receivable - Premises and equipment 1 - Intangible assets, net - C Other assets - Total assets $ Liabilities Deposits $ $ $ D $ Repurchase agreements with customers - - Interest payable 93 - Borrowings and other debt E Other liabilities 88 F Total liabilities Stockholders’ equity - G Total liabilities and stockholders’ equity $ Notes: A Pro forma transaction amount represents cash paid to the Company’s subsidiary, Southern Bank, by FDIC at closing. Also paid at closing was a net negative equity adjustment of $2.5 million as of the closing date.At September 30, 2010, and December 31, 2009, the net equity adjustment would have been different, and those differences are reflected in the target's cash and cash equivalent figures. B The difference between the fair value and carrying value of the acquired loans on the date of the acquisition. C Core deposit intangible asset. D The difference between the fair value and carrying value of the acquired time deposits on the date of the acquisition. E The difference between the fair value and carrying value of the acquired Federal Home Loan Bank advances on the date of acquisition. F The difference between the fair value and carrying value of the acquired interest rate swaps on the date of acquisition. G Amount represents negative equity position of target at date of acquisition, added to bargain purchase gain, net of tax, resulting from the acquisition. The following pro forma condensed combined financial information presents the results of operations of the Company, including the effects of the purchase accounting adjustments and acquisition expenses, had the acquisition taken place at the beginning of each period (in thousands): (Unaudited) Southern Missouri Acquired Pro Forma For the year ended December 31, 2009 Bancorp, Inc. Entity Transactions Note Pro Forma Net interest income $ $ $ A $ Provision for loan losses - Noninterest income - Noninterest expense B, C Income before taxes ) Income tax expense ) D Net income ) Dividends on preferred shares - - Net income available to common stockholders $ $ ) $ $ Earnings per share: Basic $ $ Diluted $ $ Basic weighted-average shares Diluted weighted-average shares (Unaudited) Southern Missouri Acquired Pro Forma For the nine months ended September 30, 2010 Bancorp, Inc. Entity Transactions Note Pro Forma Net interest income $ $ $ A $ Provision for loan losses - Noninterest income - Noninterest expense B, C Income before taxes ) Income tax expense ) D Net income ) Dividends on preferred shares - - Net income available to common stockholders $ $ ) $ $ Earnings per share: Basic $ $ Diluted $ $ Basic weighted-average shares Diluted weighted-average shares (Unaudited) Southern Missouri Acquired Pro Forma For the nine months ended September 30, 2009 Bancorp, Inc. Entity Transactions Note Pro Forma Net interest income $ $ $ A $ Provision for loan losses - Noninterest income - Noninterest expense B, C Income before taxes ) Income tax expense ) D Net income ) Dividends on preferred shares - - Net income available to common stockholders $ $ ) $ $ Earnings per share: Basic $ $ Diluted $ $ Basic weighted-average shares Diluted weighted-average shares Notes: A To reflect accretion of the discount on loans acquired and amortization of premium on time deposits acquired. B To reflect amortization of the core deposit intangible asset. C To reflect estimated costs resulting from the transaction. D Tax impact of marginal activity estimated at 37.5%.
